Name: Commission Regulation (EEC) No 187/88 of 22 January 1988 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/2323 . 1 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 187/88 of 22 January 1988 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as last amended by Regu ­ lation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties of the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 2236/87 of 27 July 1987 fixing sluice-gate prices and import duties for ovalbumin and lactalbumin (3) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were , by Commission Regula ­ tion (EEC) No 3227/87 (4) fixed for the period 1 November 1977 to 31 January 1988 they must be fixed anew for the period 1 February to 30 April 1988 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 185/88 of 22 January 1988 fixing the sluice-gate prices and levies for eggs (*) ; Whereas the sluice-gate price and levy applicable to eggs in shell have been maintained unchanged by the afore ­ mentioned Regulation ; whereas it is therefore necessary likewise to maintain unchanged the sluice-gate prices and import duties for ovalbumin and lactalbumin fixed by Regulation (EEC) No 3227/87 ; Whereas Commission Regulation (EEC) No 632/86 of 28 February 1986 on the application of import duties on ovalbumin and lactalbumin products from Portugal (6) suspended the application of import levies on ovalbumin and lactalbumin products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas Council Regulation (EEC) No 2658/87 f7) intro ­ duced, with effect from 1 January 1988, a new combined nomenclature, which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the previous nomen ­ clature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 1 . The import duties provided for in Article 2 of Regu ­ lation (EEC) No 2783/75 in respect of the products speci ­ fied in Article 1 of that Regulation, and the sluice-gate prices provided for in Article 5 thereof in respect of the like products, shall , for the period 1 February to 30 April 1988, be as fixed by Regulation (EEC) No 3227/87. 2. Application of the duties shall be suspended in respect of imports from Portugal of the products specified in paragraph 1 . Article 2 This Regulation shall enter into force on 1 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p . 104. (2) OJ No L 377, 31 . 12. 1987. 0 OJ No L 206, 28 . 7 . 1987, p . 28 . (4) OJ No L 307, 29 . 10 . 1987, p . 31 . (s\ See nape 20 of this Official lournal . (6) OJ No L 60, 1 . 3 . 1986, p . 12. P) OJ No L 256, 7 . 9 . 1987, p . 1 .